DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims, the applicant arguments/remarks as well as Declaration under 37 CFR 1.132, filed on 07/19/2022, is acknowledged and taken into consideration.
Claims 24-54 are pending in this action.  Claims 1-23 have been cancelled previously.  Claims 36-38, 51-53 have been amended.  New claim 54 has been added.  No new matter was added.  Claims 24-54 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  Applicant's amendments necessitated new ground(s) of rejection presented in this office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Priority
This application is a continuation of U.S. Patent Application No. 16/654,648, filed October 16, 2019 and now issued as U.S. Patent No. 10,864,171, which is a continuation of U.S. Patent Application No. 15/645,073, filed July 10, 2017 and now issued as U.S. Patent No. 10,478,402, which is a continuation of U.S. Patent Application No. 14/891,398, filed November 16, 2015 and now abandoned, which is a 371 of PCT/EP2014/060746, filed May 23, 2014 (in English), which claims benefit of foreign priority to EP 131692196, filed May 24, 2013 (in English).  

Information Disclosure Statement
The information disclosure statement, filed on 07/19/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 54 discloses a method of preparing a pharmaceutical product comprising a plurality of coated particles.  Further, claim 54 claims the final step as “recovering the disaggregated, coated particles, which are suitable for use as a pharmaceutical product”.  In the present case, it is not reasonably clear what is claimed – a product comprising coated particles, OR a product consisting of coated particles.  Clarification of the scope of the claim is required.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 24-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) U.S. Patent No. 10,478,402;  (2) U.S. Patent No. 10,166,198; and (3) U.S. Patent No. 10,864,171. 
Although the conflicting claims are not identical, they are not patentably distinct from each other, because prior patent also claims:  A method of preparing a controlled or delayed release pharmaceutical composition comprising: (i) a plurality of coated particles having a size of 0.1-50 µm; wherein said coated particles have a solid core comprising a biologically active substance, i.e., a drug, a buffering agent, etc.; and wherein said solid core is enclosed by one or more metal oxide materials, e.g., zinc oxide; and (ii) a pharmaceutically acceptable carrier; the method comprising the sequential steps as claimed in the instant application.  To this point, it is noted that the instant specification defines the term “buffering agent” as “a biologically active substance” (Para. 0054).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the claimed invention as a method of preparing particles comprising a drug/bioactive agent/active and coated with metal oxide(s), e.g., zinc oxide, wherein said method comprises (i) atomic layer deposition (ALD) step(s) for providing a coating on said particles, and (ii) removal of coated particles from the ALD reactor and subjecting them to external agitation to deagglomerate in between different series of ALD coating steps.  In Declaration under 37 CFR 1.132 (filed in parent applications 16/654,648, and/or 15/645,073) applicant shows that said approach (including ALD coating step(s) and external agitation) allows avoiding/minimizing aggregation of coated particles, providing metal oxide coating without disruptions or contact holes and having a controllable thickness.  These coated particles can be further admixed with pharmaceutically acceptable additives/excipients providing controlled or delayed release pharmaceutical compositions.

Response to Arguments
Applicant's arguments, filed 07/19/2022, have been fully considered, and they were found to be persuasive.  Any rejection or objection not reiterated in this action is withdrawn.  No terminal disclaimer has been filed with the response to the non-final office action.  Applicant is advised to clarify the claim language (i.e., claim 54) as well as his/her position regarding the non-obvious double patenting rejection of record to place the application in condition for allowance. 

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615